Name: 81/361/EEC: Council Decision of 28 April 1981 concerning negotiations under Article XXIV (6) of GATT
 Type: Decision
 Subject Matter: tariff policy;  international trade;  Europe
 Date Published: 1981-05-23

 Important legal notice|31981D036181/361/EEC: Council Decision of 28 April 1981 concerning negotiations under Article XXIV (6) of GATT Official Journal L 137 , 23/05/1981 P. 0037 - 0037 Finnish special edition: Chapter 11 Volume 10 P. 0003 Spanish special edition: Chapter 11 Volume 14 P. 0202 Swedish special edition: Chapter 11 Volume 10 P. 0003 Portuguese special edition Chapter 11 Volume 14 P. 0202 Council Decisionof 28 April 1981concerning negotiations under Article XXIV (6) of GATT(81/361/EEC)THE COUNCIL OF THE EUROPEAN COMMUNTIES,Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof,Having regard to the recommendation from the Commission,Whereas, following the enlargement of the Communities, the Hellenic Republic's tariff concessions have to be renegotiated in accordance with Article XXIV (6) of the General Agreement on Tariffs and Trade,HAS DECIDED AS FOLLOWS:Sole ArticleThe Commission is hereby authorized to enter into negotiations under Article XXIV (6) of the General Agreement on Tariffs and Trade.The Commission shall conduct the negotiations in consultation with the Special Committee provided for in Article 113 of the Treaty, which will assist it in its task.Done at Luxembourg, 28 April 1981.For the CouncilThe PresidentJ. de Koning--------------------------------------------------